                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     HECTOR IBANEZ,                                     Case Nos. 16-cv-07039-WHO
                                                       Plaintiff,                                     17-cv-04009 -WHO
                                   5
                                                 v.
                                   6                                                        ORDER GRANTING PRELIMINARY
                                         XPO LAST MILE INC.,                                APPROVAL
                                   7
                                                       Defendant.                           Re: Dkt. No. 89
                                   8

                                   9          The Parties have jointly applied to this Court for an order preliminarily approving the

                                  10   settlement of the Action in accordance with the Joint Stipulation and Settlement Agreement

                                  11   (“Agreement”) and the exhibits thereto setting forth the terms and conditions for a proposed

                                  12   settlement and dismissal of the Action with prejudice upon the terms and conditions set forth.
Northern District of California
 United States District Court




                                       Having read and considered the Stipulation and the exhibits annexed thereto, and having held
                                  13
                                       argument on the motion for preliminary approval on September 4, 2019:
                                  14
                                       IT IS HEREBY ORDERED:
                                  15
                                          1. This Order incorporates by reference the definitions in the Agreement, and all terms defined
                                  16
                                              therein shall have the same meaning in this Order as set forth in the Agreement.
                                  17
                                          2. The Court grants preliminary approval to the settlement. The Court preliminarily finds that
                                  18
                                              the Agreement is fair, adequate, and reasonable, and preliminarily approves the terms of the
                                  19
                                              Agreement.
                                  20
                                          3. The Court recognizes that Plaintiff, the Settlement Class Members, and Defendants stipulate
                                  21
                                              and agree to certification of a Settlement Class for settlement purposes only. This stipulation
                                  22          will not be deemed admissible in this or any other proceeding should this Agreement not
                                  23          become final. For settlement purposes only, the Court conditionally certifies the following
                                  24          Settlement Class: “all individuals who did not contract with XPO LM, and (1) are “Drivers”
                                  25          that performed delivery services within the state of California during the Class Period for a
                                  26          Carrier, or (2) are “Helpers” with a California address and were/are associated with any
                                  27          Carrier that performed services within the state of California during the Class Period. (This

                                  28          Settlement Class expressly excludes those drivers and helpers who delivered goods that were
                                   1      tendered to them at the Macy’s warehouse located at 1200 Whipple Road, Union City, CA

                                   2      94587.)”

                                   3   4. Plaintiff Hector Ibanez is hereby appointed and designated, for all purposes, as the

                                   4      representative of the Settlement Class.
                                       5. The following attorneys are hereby appointed and designated as Class Counsel:
                                   5
                                                    David Mara                                     Matthew Bainer
                                   6                Jamie Serb                                THE BAINER LAW FIRM
                                              MARA LAW FIRM, PC                                  1901 Harrison Street
                                   7        2650 Camino Del Rio North                                 Suite 1100
                                                     Suite 205                                    Oakland, CA 94612
                                   8
                                               San Diego, CA 92108                             Telephone: 510-922-1802
                                   9         Telephone: 619-234-2833

                                  10
                                       6. Class Counsel is authorized to act on behalf of Settlement Class Members with respect to all
                                  11
                                          acts or consents required by, or which may be given pursuant to, the Agreement, and such
                                  12
Northern District of California




                                          other acts reasonably necessary to consummate the Agreement. Any Settlement Class
 United States District Court




                                  13
                                          Member may enter an appearance through counsel of his or her own choosing and expense.
                                  14
                                          Any Settlement Class Member who does not enter an appearance or appear on his or her
                                  15
                                          own will be represented by Class Counsel.
                                  16
                                       7. The Court hereby approves on a preliminary basis the Agreement and settlement contained
                                  17
                                          therein, including the definition and disposition of the Gross Settlement Amount and related
                                  18
                                          matters provided for in the Agreement. It appears to the Court on a preliminary basis that
                                  19      the settlement amount and terms are fair, adequate, and reasonable as to all potential
                                  20      Settlement Class Members when balanced against the probable outcome of further litigation
                                  21      relating to liability and damage issues. It further appears that adequate investigation and
                                  22      research have been conducted such that counsel for the Parties at this time are able to
                                  23      reasonably evaluate their respective positions. It further appears to the Court that settlement
                                  24      at this time will avoid substantial additional costs by all Parties, as well as avoid the delay

                                  25      and risks that would be presented by further prosecution of the Action. It further appears that

                                  26      the Agreement has been reached as the result of intensive, serious, and non-collusive, arm’s-

                                  27      length negotiations.

                                  28   8. A hearing (the “Final Approval Hearing”) shall be held before this Court on January 15,

                                                                                    2
                                   1      2020, at 2:00 p.m. at the United States District Court for the Northern District of California,

                                   2      450 Golden Gate Avenue, San Francisco, California 94102, to determine all necessary

                                   3      matters concerning the Agreement, including: whether the proposed settlement of the Action

                                   4      on the terms and conditions provided for in the Agreement is fair, adequate, and reasonable
                                          and should be finally approved by the Court; whether a Judgment should be entered herein;
                                   5
                                          whether the plan of allocation contained in the Agreement should be approved as fair,
                                   6
                                          adequate and reasonable to the Settlement Class Members; and to finally approve Class
                                   7
                                          Counsel’s attorneys’ fees and costs, the Plaintiff’s service award/general release payment,
                                   8
                                          the LWDA’s portion of the PAGA Payment, and the settlement administration expenses.
                                   9
                                          The Final Approval Hearing may be continued without further notice to Settlement Class
                                  10
                                          Members. The Parties shall file a Motion for Final Approval of Class Action Settlement on
                                  11
                                          or before December 11, 2019.
                                  12
                                       9. Although the Agreement specifies an Attorney Fee Award in an amount not to exceed 33
Northern District of California
 United States District Court




                                  13
                                          1/3% of the Gross Settlement Amount, Class Counsel stated their intention to request only
                                  14      25% of the Gross Settlement Amount ($1,375,000.00). The Court will determine approval
                                  15      of the requested attorney’s fees at the Final Approval Hearing. The Agreement also specifies
                                  16      a Cost Award not to exceed $100,000.00, a Service Award/General Release Payment not to
                                  17      exceed $10,000.00 to Plaintiff, Administration Costs to the settlement administrator
                                  18      estimated not to exceed $75,000.00, and $412,500.00 to the Labor and Workforce
                                  19      Development Agency for its 75% share of the $550,000.00 PAGA Payment. The Court will

                                  20      determine approval of the requested amounts set forth above at the Final Approval Hearing.

                                  21      If the Court decides to award less than the amounts set forth above, then the unawarded

                                  22      amounts will become part of the Net Settlement Amount, distributable to Participating
                                          Settlement Class Members.
                                  23
                                       10. The Court hereby approves, as to form and content, the Class Notices annexed as Exhibit A
                                  24
                                          to the Agreement, except that the Notices shall be modified to provide that objections should
                                  25
                                          (not must) be in writing, should (not must) provide specific information, the text “If you file
                                  26
                                          a timely written objection, postmarked no later than [the Response Deadline]” should be
                                  27
                                          stricken, and the text “Any objection must comply with Federal Rules of Civil Procedure,
                                  28
                                                                                    3
                                   1      Rule 23(e)(5)” should be stricken. The Court finds that the distribution of the Class Notice

                                   2      substantially in the manner and form set forth in the Agreement and this Order meets the

                                   3      requirements of due process, is the best notice practicable under the circumstances, and shall

                                   4      constitute due and sufficient notice to all persons entitled thereto.
                                       11. The Court hereby appoints CPT Group, Inc. as the Settlement Administrator and hereby
                                   5
                                          directs the Settlement Administrator to mail or cause to be mailed to Settlement Class
                                   6
                                          Members the Class Notice by first class mail within twenty-one (21) days after entry of this
                                   7
                                          Order, using the procedures set forth in the Agreement. Settlement Class Members will
                                   8
                                          automatically receive their settlement payments. The Response Deadline is 60 days after the
                                   9
                                          Settlement Administrator mails the Class Notice.
                                  10
                                       12. Class Counsel shall file a Motion for Attorneys’ Fees twenty-one (21) days before the
                                  11
                                          expiration of the Class Notice period.
                                  12
                                       13. Any Settlement Class Member may choose to opt out of and be excluded from the Settlement
Northern District of California
 United States District Court




                                  13
                                          Class by following the instructions for requesting exclusion from the Settlement Class that
                                  14      are set forth in the Class Notice. All requests for exclusion must be submitted as provided in
                                  15      the Class Notice. Any such person who chooses to opt out of and be excluded from the
                                  16      Settlement Class will not be entitled to any recovery under the Agreement and will not be
                                  17      bound by the Agreement or have any right to object, appeal, or comment thereon. Any
                                  18      written request to opt out must be signed by each such person opting out. Settlement Class
                                  19      Members who have not requested exclusion shall be bound by all determinations of the

                                  20      Court, the Agreement, and Judgment.

                                  21   14. Any Settlement Class Member may appear at the Final Approval Hearing and may object or

                                  22      express his or her views regarding the settlement, and may present evidence and file briefs
                                          or other papers, that may be proper and relevant to the issues to be heard and determined by
                                  23
                                          the Court as provided in the Notice. Objections, generally, should be filed with the Clerk of
                                  24
                                          this Court on or before sixty (60) days after the Notice mailing.
                                  25
                                       15. All Settlement Administrator costs shall be paid from the Gross Settlement Amount.
                                  26
                                       16. The Agreement is not a concession or admission and shall not be used against Defendants
                                  27
                                          or any of the Released Parties as an admission or indication with respect to any claim of any
                                  28
                                                                                     4
                                   1         fault or omission by Defendants or any of the Released Parties. Whether or not the settlement

                                   2         is finally approved, neither the Agreement, nor any document, statement, proceeding or

                                   3         conduct related to the settlement, nor any reports or accounts thereof, shall in any event be:

                                   4             a. Construed as, offered or admitted in evidence as, received as or deemed to be
                                                       evidence for any purpose adverse to the Released Parties, including, but not limited
                                   5
                                                       to, evidence of a presumption, concession, indication or admission by Defendants or
                                   6
                                                       any of the Released Parties of any liability, fault, wrongdoing, omission, concession
                                   7
                                                       or damage; or
                                   8
                                                 b. Disclosed, referred to, or offered or received in evidence against any of the Released
                                   9
                                                       Parties in any further proceeding in the Action, or in any other civil, criminal or
                                  10
                                                       administrative action or proceeding, except for purposes of settling the Action
                                  11
                                                       pursuant to the Agreement.
                                  12
                                          17. As of the date this Order is signed, all dates and deadlines associated with the Action shall
Northern District of California
 United States District Court




                                  13
                                             continue to be stayed, other than those related to the administration of the Settlement of the
                                  14
                                             Action.
                                  15
                                          18. In the event the Settlement does not become effective in accordance with the terms of the
                                  16
                                             Agreement, or the settlement is not finally approved, or is terminated, canceled or fails to
                                  17         become effective for any reason, this Order shall be rendered null and void and shall be
                                  18         vacated, and the Parties shall revert to their respective positions as of before entering into
                                  19         the Agreement.
                                  20      19. The Court reserves the right to adjourn or continue the date of the Final Approval Hearing
                                  21         and all dates provided for in the Agreement without further notice to Settlement Class
                                  22         Members and retains jurisdiction to consider all further applications arising out of or
                                  23         connected with the proposed settlement.
                                  24

                                  25   Dated: September 6, 2019
                                  26
                                  27

                                  28                                                                William H. Orrick
                                                                                                    United States District Judge
                                                                                         5
